 In the Matter of DOUGLAS AIRCRAFT COMPANY, INC.andINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 235, AFLIn the Matter ofDOUGLASAIRCRAFT, COMPANY, INC., LONG BEACHPLANTandUNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA(UAW-CIO)In the Matter of DouGLAS AIRCRAFT COMPANY, INC., LONG BEACH PLANTandGENERAL'TRUCK DRIVERS'LOCAL UNION No. 692, AFLCasesNos. 01-R-1984, 21-R-2025 and 21-R-2115, respectively.-Decided December 27, 19.43Mr. Harry W. Elliott,of Los Angeles, Calif., for the Company.Katz, Gallagher & Margolis,byMessers. Charles J. KatzandLeoGallagher,both of Los Angeles, Calif., for the U. A. W.Shibley,Wanner & Litwin,byMessrs. Charles S. Litwin,of LongBeach, Calif., andMr. -111.McDonnell,ofWilmington, Calif., for theEngineers.Mr. Alvin Roberts,of Long Beach, Calif., for the Teamsters.Mr. Clifton A. Hix,of Los Angeles, Calif., for the I. A. M.M1Messers. Al SlaterandJack Grant,both of Los Angeles, Calif., forthe I. B. E. W.Mr. Don T. Ketchum,of Los Angeles, Calif., for the Welders.Mr. David V. Easton,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon amended petitions duly filed by International Union ofOperating Engineers, Local 235, AFL, herein called Engineers, andGeneral Truck Drivers, Local Union No. 692, AFL, herein calledthe Teamsters, and upon a second amended petition duly filed byUnited Automobile, Aircraft & Agricultural Implement Workers 'ofAmerica (UAW-CIO), herein called the U. A. W., alleging that a54 N. L. R. B., No. 15.67 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion affecting commerce had arisen concerning the representationof employees of Douglas Aircraft Company, Inc., Long Beach Plant,Long Beach, California, herein called the Company, the NationalLabor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before Maurice J. Nicoson, TrialExaminer.Said hearing was held at Los Angeles, California, onNovember 2, 3, and 4,1943.The Company, the Engineers, the U. A. W.,the Teamsters, International Association of Machinists, AeronauticalLodge #1577, affiliated with the American Federation of Labor, hereincalled the I. A. M., International Brotherhood of Electrical Workers,Local B-11, affiliated with the American Federation of Labor, hereincalled the I. B. E. W., aiid International Union, `United AircraftWelders of America, herein called the Welders, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Subsequent to the hearing, the Teamsters requested permission towithdraw its petition.On November 23, 1943, the Board granted theTeamsters' request, by issuing an order servilig Case No. 21-R-2115from Cases Nos. 21-R-1984 and 21-R-2025, and closing said case.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDouglas Aircraft Company, Inc., a Delaware corporation with itsprincipal place of business located at Santa Monica, California, is en-gaged in the manufacture of aircraft. In the course and conduct of itsbusiness, the Company operates several plants in the State of Cali-fornia and in other States of the United States.We are concernedherein with that plant of the Company located at Long Beach, Cali-fornia, designated as the Long Beach plant.The Company purchasesraw materials valued at approximately $70,000,000 per annum for useat its California plants; approximately 95 percent of these materialsare purchased from sources located outside the State of California.The Company produces aircraft and aircraft parts at its Californiaplants, valued at more than $180,000,000 per annum, nearly all ofwhich is produced for delivery to points outside the State of Cali-fornia.The Company admits that it is engaged in commerce withinthemeaning of the National Labor Relations Act. DOUGLAS AIRCRAFT COMPANY, INC.69II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workers ofAmerica is a labor organization affiliated with the Congress of In-dustrialOrganizations,. admitting to membership employees of theCompany.International Union of Operating Engineers, Local No. 235, GeneralTruck Drivers, Local Union No. 692, International Association of Ma-chinists,Aeronautical Lodge #1577, and International Brotherhoodof ElectricalWorkers, Local B-11, are labor organizations affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.International Union, United Aircraft Welders of America, is anunaffiliated labor organization, admitting to membership employees ofthe Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize any of the labor organizationsinvolved herein, with the exception of the Welders,' because of theirconflicting claims to representation, and insists upon certification bythe Board before entering upon any bargaining relationship.Statements of the Field Examiner and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the Engineers, theU. A. W., and the I. B. E. W. each represents a substantial number ofemployees in the units which each contends is appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION' OF REPRESENTATIVErsThe U. A. W. seeks a unit. comprised of all full-time, hourly paidproduction and maintenance employees of the Company, includingIThe Company and the welders have previously executed a contract in which the weldersisrecognized as the collective bargaining agent of-employees not concerned in thisproceeding2 The reports of the Field Examiner and the Trial Examiner,taking into considerationonly designations bearing apparently genuine original signatures and containing the namesappearing upon the Company's pay roll of August 15, 1943, may be summarized as follows :The Engineers represents approximately 31 4 percent of the employees in the unit whichit seeks, the U A. W represents approximately 28 7 percent of the employees in the unitwhich it seeks,the I B E W represents approximately 28 3 percent of the employees inthe unit which it seeks, and the I A M. repiesents approximately 5 2 percent of the em-ployees in the unit which it seekswhile we cannot find that the representation of theIA.M is substantial,we shall accord it a place upon the ballots in the voting groupshereinafter designated since it has made some showing of membership and inasmuch aselections are to be conducted therein in any eventSeeMatter of Bell] 7ngton-Ralid,Inc.,40 N. L. R. B. 1100. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD.spot, flash, and seam welders,3 but excluding supervisory employeesabove the classification of leadmen, departmental and plant clerical,employees, timekeepers, time and motion study employees, trucktransportation employees (external transportation department), oxy-acetylenewelders, oxyhydrogen welders, electric are welders, gasflame cutters, and beginner welders,4 administrative employees, con-fidential employees, plant protection employees, safety departmentemployees, employees located at "feeder" plants; schools,- and de-tached warehouses, and tool liaison men.The I. A. M. agrees gener-ally with the foregoing unit, but would include therein all depart-mental and plant clerical employees, timekeepers, safety departmentemployees, plant protection employees, and tool liaison men .5TheCompany takes a neutral position with respect to the foregoing unitexcept with regard to "feeder" plant employees, whom it desires toinclude.It indicated, however, that it favored a unit comprised of asmany classifications as feasible ; thus, it would favor the inclusionwithin the unit of- departmental and plant clerical employees, time-keepers, and'employees in schools and detached warehouses, but inkeeping with current Board policy, would favor the exclusion of plantprotection employees.In themain,each of the craft unions hereininvolved seeks a unit coextensive with the employees of the Companywho fall within its jurisdiction."Their respective contentions will bediscussed below.The unit proposed by the EngineersThe Engineers requests a unit comprised of all operators, of overheadelectric cranes, fork trucks, truck cranes, and slueing cranes, and allemployees of the Company engaged as crane riggers. Both the I. A. M.and the U. A. W. oppose the request of the Engineers, contending thatthese employees properly belong within an industrial unit.The record indicates that most of these employees, comprised ofapproximately 78 individuals, are under the jurisdiction of the internaltransportation department of the Company; the remainder are at-8 These employees are not included within the unit already represented by the Welders,and the Welders does not claim jurisdiction over them.These welders and cutters comprise the classifications of employees already representedfor the purposes of collective bargaining by the Welders under a collective bargainingagreement with the Company.As hereinabove indicated,no question exists with regardto them.°Both at the hearing and in its brief,the I.A. M. statedthatit did not seriously urgethe inclusion of plant protection and safety department employees within the industrialunit becauseof the current policy of theBoard.(SeeMatter of Draio Corporation,52 N. L.R. B. 322;Matterof The Brown Paper Mill Company, Inc,45 N L. R B.1227;MatterofMahoning Mining Company,41 N. L.R. B. 497).We shall, inkeepingwith the foregoingpolicy, exclude both classifications of employees from any voting unithereindesignated.a The I. B E. W.,however,confines its unit solely to maintenance employees.Cf.MatterofGeneralMotors Corporation,Fischer Cleveland Aircraft Division,Plant No. 2, 52N. L It. B. 1291,as amended. DOUGLAS AIRCRAFT COMPANY, INC.71tached to other departments.On occasion, all are assigned to differentdepartments where they perform work under the direction and super-vision of the departmental supervisors, with the occasionalassistanceof departmental employees.A study of the airplane manufacturingindustry indicates that the employees sought by theEngineers arecustomarily included within an industrial unit, and have not beenaccorded the status of a skilled craft.?Moreover, the Board has foundon several occasions that these employees do not form a sufficientlyskilled group to constitute a craft unit." /Nor does the evidence pre-sented herein convince us that these employees constitute an otherwisesufficiently homogeneous group to warrant their separation from theindustrial unit.'Under these circumstances, we are of the opinionthat the interests of these employees can best be served by includingthem within the industrial unit.We shall, therefore, dismiss thepetition of the Engineers.The unit proposed by the I. B. E. W.The I. B. E. W. seeks to represent aunit comprised of all employeesof the Company engaged in its electrical maintenance and electricalconstruction departments, including employees engaged in electricalwork at the "feeder" plants hereinafter discussed.Both the U. A. W.and the I. A. M. oppose any separation of these employees from theindustrial unit, the U. A. W. pointing out that such a unit has notbeen granted in any of the airframe plants in the Southern Californiaarea.However, we have found that these employees are a skilled,homogeneous, and identifiable group which, in the absence of anycontrary history of collective bargaining may properly constitute aseparate appropriate unit.10On the other hand, it is evident thatthese employees might appropriately form part of the broader indus-trial unit advocated by the U. A. W. and the I. A. M.- Accordingly,our determination of the unit issue with respect to these employeeswill depend in part upon the desires of the employees themselves tobe expressed in the election hereinafter directed.7 The record indicates that the employees engaged in classifications sought by the Engi-neers have never been represented as a craft in any of the Southern California airframemanufacturing plants, and a thorough examination of past Board decisions involving theaircraft industry indicates no instance wherein such employees have been found to consti-tute a skilled craft group.9Matter of Laclede Steel Company,49 N L.R. B. 1116, and cases cited therein.9Cf.Matter of American Locomotive Company,45 N. L. R. B. 1239.10Matter of Douglas Aircraft Company, Inc.,50 N. L. R. B. 784;Matter of Douglas Air-craft Company,Inc,52 N. L R B 781."Matter of Douglas Aircraft Company, Inc.,53 N. L R B. 486;Matter of Laister-Kauffmann Aircraft Corporation,52 N. L R.B. 155. In this connection, we note thatthe American Federation of Labor specifically reserves to the I. B. E. W. jurisdiction overthese classifications of employees,while reserving to the I. A. M jurisdiction over the re-maining types of employees in the aircraft industry.See I.A. M. Exh. 1. 72DECISIONS OF NATIONAL-LABOR RELATIONS BOARDThere remains for consideration the question whether or not elec-tricians employed at the "feeder" plants may properly be includedwithin the voting group.The record indicates that the Companyemploys maintenance electricians' at only two of its "feeder" plants,and that the remaining "feeder" plants- are served by electriciansoperating out of the Long Beach plant. For reasons hereinafter dis-cussed we shall exclude from this voting group all electricians per-manently assigned to the "feeder" plants.Inclusion or exclusion of miscellaneous groupsAside from the question of the inclusion of the units sought by theEngineers and the I. B. E. W. the following classifications withinthe industrial unit are in dispute:Departmental and plant clericals:As hereinbefore indicated, theU. A. W. would exclude these employees from the industrial unit,whereas the I. A. M. seeks to include them; the Company, while remain-ing neutral, tends toward the inclusion of these employees. It waspointed out at the hearing and in its brief by the U. A. W. that theseclassifications of employees have been differentiated from the produc-tion and maintenance workers under a wage stabilization plan con-curred in by the I. A. M., the U. A. W., and various aircraft manufac-turers in the Southern California area.However, such an agreement,while indicative of the trend in the industry in this section of the Nationwith respect to wage matters, does not necessarily indicate the pro-priety of their exclusion from the industrial unit.The record disclosesthat these employees 'work within the plant itself and, in some in-stances, under the same department heads as the production and main-tenance workers; it further appears that many of them are stationedand perform their duties on the production line itself.We haverecently held-ill a similar proceeding involving another division ofthe Company herein that departmental and clerical employees have aclose functional relationship to the production and maintenanceworkers, and that they might properly be included within a unit ofsuch employees12The evidence presented in the instant proceedingconfirms our previous finding.Accordingly, we shall include depart-mental and plant clerical employees within the unit 13Timekeepers:These employees perform the duties usual to thisclassification.The U. A. W. advanced the same reason for the exclu-sion of these employees as it did for the departmental, and plant cleri-cals, whereas the I. A. M. seeks to include them -within the unit.How-ever, we have frequently found that,, as differentiated from ordinaryMatter of Douglas Aircraft Company, Inc. (El Segundo Division),49 N. L. R. B 819.v This classification includes, among others, such employees as file clerks, departmentclerks,general clerks,typists, stenographers,accounting clerks, stock clerks,stock chasers,project men,and follow-up men. DOUGLAS AIRCRAFT COMPANY, INC.73plant clericals, timekeepers perform duties which, although not dis-qualifying them from representation for the purposes of collectivebargaining, are not sufficiently akin to those -performed by productionand maintenance employees 'to warrant their inclusion within a unitof such employees 14Accordingly, we shall exclude them 15Tool liaison employees:These employees, originally productionand maintenance workers, act in a liaison capacity between the engi-neering, tool designing, and tool fabrication departments.Theirduties require that they act in a close functional relationship withproduction employees in that they must examine, observe, and experi-ment with the tools used by the production workers, and also be inclose contact with them.These duties are largely performed directlyon the production line, their observations and suggestions being re-ported to the tool designing and tool fabrication departments for thepurpose of bettering the tools used by the production workers.Thequalifications for these positions appear to be little greater than thoserequired of the ordinary production employee; furthermore, the recordindicates that in the event these positions are eliminated, the tool liai-son employees will be returned, if retained by the Company, to theirformer positions as ordinary production or maintenance workers.Under these circumstances, we shall include tool liaison employeeswithin the unit of production and maintenance employees."Feeder" plant employees:As of the time of the hearing, the Com-pany operated seven "feeder" plants, all of which are located withina radius of 61 miles from the main plant at Long Beach. It contendsthat the employees engaged therein are properly included within theindustrial unit.Both the I. A. M. and the U. A. W. oppose the inclu-sion of these employees on the ground that (a) neither labor organiza-tion knew of the existence of these plants, and had never attempted toorganize them, and (b) the character of the labor employed at theseplants is such that it does not lend itself readily to the principles ofcollective bargaining.The record indicates that the "feeder" plants, all of which were com-paratively recently organized, are operated as separate departmentsof the Company; that they were set up for the purpose of providingadditional facilities for the production of airplanes; and that theywere situated so as to more readily tap sources of labor not availableto the Long Beach plant.The employees engaged at the "feeder"plants, with the exception of those employed at the Elsinore, Calif or-nia, plant, work 4-hour shifts, as compared to the employees at themain plant and the Elsinore plant who put in 8-hour working shifts.14Matter of GeneralMotorsCorporation,Eastern Aircraft,Trenton Dlvlsion,51 N. L.R B 366.Matter of General MotorsCoipoiatson(Eastern Aircraft Dtivti.^ion,BaltimorePlant),52 N L R B 95415Matter of ConsolidatedAircraftCorporation,47 N. L. R B. 30. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe "feeder" plants do not appear to be permanent additions to themain plant, and their number may be increased or decreased in accord-ance with the necessities of business.Each of them has its separatesupervisory hierarchy, although final responsibility rests in the mainplant.Many of the employees engaged at the "feeder" plants holdfull-time positions elsewhere and contribute to the war effort byworking the short shift.The record further indicates that in theevent that the "feeder" plants are no longer needed, the work per-,formed therein would be transferred back to the main plant.As theyare presently constituted, however, each of the "feeder" plants formsa separate and distinct entity.Under these circumstances, and in viewof the fact that none of the labor organizations involved herein haveextended their organizing efforts to employees in such "feeder" plants,we are of the opinion that the employees engaged therein should notnow be included within the same unit or units as the Long Beach em-ployees.We shall, therefore, exclude all employees engaged at"feeder" plants from the voting groups in which elections are herein-after directed.Warehouse and school employees:The Company maintains, in con-junction with its operations at Long Beach, several detached ware-houses.Both the U. A. W. and the I. A. M. agree that the employeesengaged therein should be excluded from the industrial unit, whereasthe Company is inclined toward the position that they should beincluded.The-record indicates that these employees, thus far unor-ganized, have little contact with the production and maintenance,workers at the main plant.Under these circumstances, we shall ex-clude them from the industrial unit.16Several employees of the Company are being trained in publiclyowned schools under State-paid instructors.After the completion oftheir training, these student-employees are placed by the Companyin positions on the production or assembly lines.Both the I. A. M.and the U. A. W. seek the exclusion of these employees, whereas theCompany would be inclined to include them.We are of the opinionthat these employees, until they have completed their training period,do not have such a substantial interest in their positions as to warranttheir being placed in a unit of regular plant employees.We shall,therefore, exclude them.17Four-hour shift employees:The majority of these employees aretherefore excluded from the voting units.Our finding in this respectdoes not apply to those 4-hour shift employees engaged at the mainplant.On the contrary, those employees at the main plant working11Matterof Val Vita Food Products, Inc., 45 N. L.R. B. 23.17Matterof ConsolidatedAircraftCorporation,47N. L. R. B. 30. DOUGLAS -AIRCRAFT COMPANY, INC.75half shifts are performing their duties under the same conditions ofemployment as the full-time employees, and have a definite interestin their working conditions.They are, therefore, properly includedwithin a collective bargaining unit with the full-time employees 18.Accordingly, we shall include within the voting units those 4-hourshift employees not engaged at the "feeder" plants.We shall make no 'final determination with respect to the appro-priate unit or units pending the outcome of the elections hereinafterdirected.We shall direct that separate elections by secret ballot beheld among the employees in each of the voting groups below setforth, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject tothe limitations and additions set forth in the Direction :(1)All employees of the Company in its electrical maintenanceand electrical construction departments, including leadmen 18 and4-hour shift employees not engaged, at the "feeder" plants operatedby the Company; but excluding supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees,,or effectively recommend such action, todetermine whether they desire to be represented by the I. B. E. W.,the I. A. M., the U. A. W., or none; and(2)All remaining hourly paid production and maintenance em-ployees of the Company, including spot, flash, and seam welders, de-partmental and plant clericals, tool liaison employees, 4-hour shiftemployees not engaged at "feeder" plants, and leadmen,20 but exclud-ing timekeepers, "feeder" plant employees, detached warehouseemployees, school employees, plant protection employees, safety de-partment employees, time and motion study employees, truck trans-portation department employees (external transportation depart-ment), oxyacetylene, oxyhydrogen, and electric are welders, gasflame cutters, beginner welders, administrative employees, confiden-tial employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the sta-tus of employees, or effectively recommend such action, to determinewhether they desire to be represented by the U. A. W., the I. A. M.,or neither.Upon the results of the elections in said groups will depend, in part,our determination of the appropriate unit or units.IsMatter of The New Britain Machine Company,48 N. L.R. B. 263, and cases citedtherein.10Matter of Douglas Aircraft Company, Inc.,53 N. L. R. B. 486.See alsoMatter ofDouglas Aircraft Company, Inc.,Case No.16-11-759, issued December 16, 1943, 53N L. R. B 1203.20See footnote 19,supra. 76DECISIONS OF NATIONAL% LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Douglas Air-craft Company,Inc., Long Beach, California,elections by secret bal-lot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction of Elections, under the di-rection and supervision of the Regional Director for the Twenty-firstRegion, acting in this,matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the groups of employees described be-low who were employed by the Company at its Long Beach, Califor-nia, plant, during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including persons in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections :(1)All employees of the Companyin its electrical maintenance andelectrical construction departments,including leadmen and 4-hourshift employees not engaged at the "feeder"plants operated by theCompany, but excluding all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action,to determinewhether they desire to be represented by United Automobile,Aircraft& Agricultural Implement Workers of America, affiliated with, theCongress of Industrial Organizations,International Association ofMachinists,AeronauticalLodge #1577,affiliatedwith the AmericanFederation of Labor, International Brotherhood of Electrical Workers,Local B-11, affiliated with the American Federation of Labor, forthe purposes of collective bargaining,or by none;(2)All remaining hourly paid production and maintenance em-ployees of the Company,including,leadmen, spot,flash, and seamwelders, departmental and plant clericals,tool liaison employees, and4-hour shift employees not employed at "feeder"plants, but excludingtimekeepers, "feeder"plant employees,detached warehouse employees,school employees,plant protection employees,safety departmentemployees,time and motion study employees,truck transportation DOUGLAS AIRCRAFT COMPANY, INC.77department employees (external transportation department), oxy-acetylene, oxyhydrogen, and electric are welders, gas flame cutters,beginner welders, administrative employees, confidential employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by United Automobile, AircraftAgricultural ImplementWorkers of America, affiliated with theCongress of Industrial Organizations, International Association ofMachinists, Aeronautical Lodge #1577, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Douglas Aircraft Com-pany, Inc., Long Beach Plant, Long Beach, California, filed byInternational Union of Operating Engineers, Local No. 235, AFL,be, and it hereby is, dismissed.